Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs et al. (US PGPUB 20160286199), Pang et al. (US PGPUB 20170019576) and further in view of Harris et al. (US PGPUB 20090059204).
[Claim 1]
Wajs teaches an optical system comprising:
at least one optical element configured to receive incident light from a scene (first lens on the object side of the lens system 1720);
a lens optically coupled to the optical element (second lens 1720); and
an image sensor (1730) configured to receive focused light from the lens, wherein the image sensor comprises a plurality of light-sensitive areas, wherein the plurality of light-sensitive areas

a first filter coupled to the first light-sensitive areas, wherein the first filter is configured to filter the focused light to form a first image portion of the scene on the first light-sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels)
a second filter coupled to the second light-sensitive areas, wherein the second filter is configured to filter the focused light to form a second image portion of the scene on the second light -sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels. Red pixels will pass red light to the corresponding pixels);
Wajs fails to teach wherein the first and second focused light portion has different light
intensity. However Pang teaches pixel array 21 is not uniformly illuminated, wherein the region
R_B is exposed to a lowest light intensity; the region R_C is exposed to a highest light intensity; the region R_A and R_D are exposed to an intermediate light intensity which is between the lowest light intensity and the highest light intensity (Paragraph 30). Therefore taking the combined teachings of Wajs and Pang, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivate to have wherein the first and second focused light portion has different light intensity in order to obtain complete and sufficient 
	Wajs in view of Pang fails to teach wherein at least one of the first and second filter comprises a neutral density filter. However Harris teaches  the pixels of the photo-array are overlaid with neutral density filters having varied light-transparency values. Pixels coupled to neutral density filters that have greater transparency become saturated in response to a smaller amount of incident light. Pixels coupled to neutral density filters that are more opaque require a greater amount of incident light to reach saturation. The individual pixels of this array are light-sensitive to varying degrees, and so can capture the incident light of dark, moderately bright and very bright areas of the scene. Subsequently, the image generated by the information collected by the set of pixels has a greater light dynamic range than an image produced by a conventional digital photosensor. (Paragraph 41). Therefore taking the combined teachings of Wajs, Pang and Harris, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivate to have wherein at least one of the first and second filter comprises a neutral density filter in order to have individual pixels of this array are light-sensitive to varying degrees, and so can capture the incident light of dark, moderately bright and very bright areas of the scene so that the image generated by the information collected by the set of pixels has a greater light dynamic range than an image produced by a conventional digital photosensor.
[Claim 3]
Wajs teaches wherein the first filter has a first transmissivity and the second filter has a second transmissivity (Red, green and blue filters will have a corresponding transmissivity associated with each filter. The claim does not recite whether they are same or different)

Wajs teaches wherein the first light-sensitive areas and the second light-sensitive areas do not overlap (Paragraph 53 recites Bayer filter which inherently gas RGRG and BGBG filters in alternate rows with no overlapping pixels).
[Claim 5]
Wajs teaches wherein the first light-sensitive areas include a first plurality of pixels and the second light-sensitive areas include a second plurality of pixels, and wherein a third plurality of pixels is arranged between the first plurality of pixels and the second plurality of pixels (fig. 17 shows third plurality of pixels between first and second light sensitive pixels) 
[Claim 6]
Wajs teaches wherein the first plurality of pixels and the second plurality of pixels include at least one of a complementary metal-oxide semiconductor (CMOS) sensor (Paragraph 37).
[Claim 7]
Wajs teaches wherein the image sensor captures the first image portion from the first light-sensitive areas and the second image portion from the second light-sensitive areas within an exposure time period ((see figure 17, wherein the light is being focused at least two different areas, see figure 17 in which light from IR and RGB, Paragraph 104. Exposure time period has not been defined. Does it mean time taken to expose one set of pixels or more. In this case, exposure period is being read as either simultaneous or independent time for each set of pixels).
[Claim 8]
Wajs teaches wherein the first light-sensitive areas are operated using a first gain setting and the second light-sensitive areas are operated using a second gain setting (Paragraph 37, The signals received from the pixels may be amplified using one or more on-chip amplifiers.  In one 
[Claim 10]
Wajs teaches an optical system comprising a lens body comprising an opening configured to receive light from a scene and an optical element within the lens body (first lens on the object side of the lens system 1720. The lenses in the lens system as shown in figure 17 will have to be housed in some kind of a body in order for it to be used in front of the camera and an opening for the light to fall on the lenses in order to generate an image);
a lens optically coupled to the optical element (second lens 1720); and
an image sensor (1730) configured to receive focused light from the lens, wherein the image sensor comprises a plurality of light-sensitive areas, wherein the plurality of light-sensitive areas
comprise first light-sensitive areas and second light-sensitive areas (1730 comprises at least two different areas where the light is received as shown in the figure);
a first filter coupled to the first light-sensitive areas, wherein the first filter is configured to filter the focused light to form a first image portion of the scene on the first light-sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels)
a second filter coupled to the second light-sensitive areas, wherein the second filter is configured to filter the focused light to form a second image portion of the scene on the second light-sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is 
Wajs teaches a controller comprising a memory (118) and at least one processor (Paragraph 40), wherein the controller executes instructions so as to carry out operations, the operations comprising receiving a first focused light portion at the first light-sensitive area (Paragraph 39); determining the first image portion based on the received first focused light portion (Paragraph 39); receiving a second focused light portion at the second light-sensitive area (Paragraph 39); determining the second image portion based on the received second focused light portion (Paragraph 40); and determining at least one composite image based on the first image portion and the second image portion (Paragraph 43, the EM radiation 122 entering the multi-aperture imaging system may thus comprise both radiation associated with the visible and the infrared parts of the EM spectrum thereby allowing extension of the photo-response of the image sensor to the infrared spectrum).
Wajs fails to teach wherein the first and second focused light portion has different light
intensity. However Pang teaches pixel array 21 is not uniformly illuminated, wherein the region
R_B is exposed to a lowest light intensity; the region R_C is exposed to a highest light intensity;
the region R_A and R_D are exposed to an intermediate light intensity which is between the
lowest light intensity and the highest light intensity (Paragraph 30). Therefore taking the
combined teachings of Wajs and Pang, it would be obvious to one skilled in the art before the
effective filing date of the invention to have been motivate to have wherein the first and second
focused light portion has different light intensity in order to obtain complete and sufficient
information of the pixel array when certain pixel units may be underexposed or overexposed by

Wajs in view of Pang fails to teach wherein at least one of the first and second filter comprises a neutral density filter. However Harris teaches  the pixels of the photo-array are overlaid with neutral density filters having varied light-transparency values. Pixels coupled to neutral density filters that have greater transparency become saturated in response to a smaller amount of incident light. Pixels coupled to neutral density filters that are more opaque require a greater amount of incident light to reach saturation. The individual pixels of this array are light-sensitive to varying degrees, and so can capture the incident light of dark, moderately bright and very bright areas of the scene. Subsequently, the image generated by the information collected by the set of pixels has a greater light dynamic range than an image produced by a conventional digital photosensor. (Paragraph 41). Therefore taking the combined teachings of Wajs, Pang and Harris, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivate to have wherein at least one of the first and second filter comprises a neutral density filter in order to have individual pixels of this array are light-sensitive to varying degrees, and so can capture the incident light of dark, moderately bright and very bright areas of the scene so that the image generated by the information collected by the set of pixels has a greater light dynamic range than an image produced by a conventional digital photosensor.
[Claims 15-19]
These claims are similar to 3-5 and 7-8 and are therefore rejected on similar grounds.
Claims 2, 11-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs et al. (US PGPUB 20160286199), Pang et al. (US PGPUB 20170019576), Harris et al. (US PGPUB 20090059204) and in further view of Takano et al. (US PGPUB 20020141002).
[Claims 2 and 14]
Wajs in view of Pang and Harris fails to teach wherein the plurality of light-sensitive areas comprises alternating rows of the first light-sensitive areas and the second light-sensitive areas. However Takano teaches first sensitive (ODD) and second sensitive areas (EVEN) in alternating rows (figure 2). Therefore taking the combined teachings of Wajs, Pang, Harris and Takano, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the plurality of light-sensitive areas comprises alternating rows of the first light-sensitive areas and the second light-sensitive areas in order to white compression or saturation of electric charges, the image signal experiencing the white compression is interpolated using the image signals of the even-numbered fields adjacent to this odd-numbered field, whereby the dynamic range is extended. 
[Claims 11-13]
Wajs in view of Pang and Harris fails to teach capturing, with the image sensor, the first image portion from the first light-sensitive areas within a first exposure time period and the second image portion from the second light-sensitive areas within a second exposure time period wherein the first and second periods occur simultaneously and partially overlap. However Takano teaches wherein the first and second exposure period T1 and T2, T3 occur .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696